DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 12/10/21. Claims 3-8 and 10-13 are amended. Claims 1, 2, 9, and 15-20 are canceled. Claims 21-29 are added. Claims 3-8, 10-14, and 21-29 are pending and are rejected finally for the reasons provided below.

Drawings
The drawings were received on 12/10/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
The claim is directed to dimpled-shaped protrusions. It is unclear how a protrusion, which has a shape which extends outward from a surface, can have the shape of a dimple, which has a shape which is depressed inward from a surface.
It is noted that the specification as published includes a single mention to a dimple shape ([0037]), which is a receiving shape, matched with a mound, which would be the protrusion.
For the purposes of expediting prosecution, the claim will be interpreted as requiring: wherein the receptors are dimple-shaped receptors. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 21 recite the limitation "the first and second stack end plates" in the first indented limitation.  There is insufficient antecedent basis for this limitation in the claim.


Claim 8 recites the limitation "the other comprising a matrix of electrically-conducting receiving structures" in the 13th-14th lines.  There is insufficient antecedent basis for this limitation in the claim.
It appears that this limitation refers to the other flow field plate as previously defined in the claim, and the limitation will be interpreted as being directed to the other flow field plate. Appropriate correction is required.

Claim 22 recites the limitation "the protrusion length" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim. It is noted that, in the 4th line, the protrusion is limited by a receptor length. It appears that this term is supposed to be a protrusion length, which would provide antecedent bases for “the protrusion length” in the 8th line. Further, it is unclear how a protrusion would have a receptor length.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 10-12, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0145365) in view of Saulsbury et al. (US 20050095484).
Regarding claims 8 and 22, Jin teaches a fuel cell stack comprising:
first and second end plates (Figure 1);
a plurality of individual fuel cell units (2), including first, second, and third fuel cell units, provided between the end plates (Figure 1);

    PNG
    media_image1.png
    316
    783
    media_image1.png
    Greyscale

each fuel cell including two gas diffusion layers (6), and a membrane electrode assembly (4) which the skilled artisan will easily understand to be a membrane with catalyst layers on either side as is well known in the fuel cell art;
each fuel cell unit includes first and second flow field plates, or separators (10) including a separation plate (100) and porous body (200) through which reactive gases flow (Figure 2, [0041]);
wherein one of the flow field plates, or separators (10) including flow fields (200), of the a fuel cell unit (1) comprises a matrix of protrusions, or fixing protrusions (11), extending from a surface of the flow field plate facing the other flow field plate (10) of an adjacent fuel cell unit, wherein the other fuel field plate comprises a matrix of receiving structures or receptors, or fixing grooves (12), and engages 
With further regard to claim 8 and with regard to claims 23 and 24, it is noted that Jin teaches that the separation plate (100) is metal, which the skilled artisan will easily recognize as an electrically-conducting material, and that the protrusions (11) and grooves (12) are formed of the separator material ([0014], [0041]).

Jin fails to teach specifically that the fuel cell is a proton exchange membrane fuel cell.
Saulsbury teaches a fuel cell stack including a plurality of fuel cell units (301, 303) including protrusions (312) and receiving structures/receptors (316) provided in the flow field plates (302, 306) (Figures 20-22).
Saulsbury further teaches that the fuel cells include membrane electrode assemblies as the central element of the polymer electrolyte membrane fuel cells ([0044]). It is noted that Saulsbury teaches that the membrane is coated on both sides with catalyst ([0042]).
It would have been obvious to the skilled artisan to use the known PEM membrane in the MEA of Jin such as suggested by Saulsbury, thereby forming a polymer exchange membrane fuel cell, and the results of the substitution would have been predictable. MPEP 2143 III B

Regarding claim 10, Jin teaches that the number of unit cells in a stack depends on the required voltage ([0008]) but is silent on the number of individual fuel cell units in the stack. Saulsbury also teaches that the voltage output of the stack is determined by the number of fuel cells in the stack ([0003]). It would have been obvious to the skilled artisan at the time of the invention to provide a sufficient number of cells in the stack to meet the desired voltage. It is within the ordinary level of skill in the art to determine optimum or workable ranges through routine experimentation. MPEP 2144.05 II A

As for claims 11, 12, and 27, Jin teaches that the thickness of the separator is 0.1mm or less ([0011]) but is silent on the length of the protrusions (11) and fixing grooves (12). The examiner finds that it would have been obvious to the skilled artisan to determine a workable range for the length of the protrusions and fixing grooves given the thickness of the separator in order to ensure that the grooves and protrusions function as intended without causing structural damage to the separator by being too large. It is within the ordinary level of skill in the art to determine optimum or workable ranges through routine experimentation. MPEP 2144.05 II A

Regarding claims 25 and 26, it would have been obvious to the skilled artisan to determine a workable number of protrusions and receptors in the stack of Jin in order to ensure appropriate stackability of neighboring separators ([0057]). It has been held that mere duplication and rearrangement of parts is within the ordinary level of skill in the art. MPEP 2144.04 VI B, C

As for claim 28, the examiner finds that the fixing grooves (12) of Jin are dimple-shaped (Figure 7).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Saulsbury as applied to claim 8 above, and further in view of Mikhail et al. (US 2006/0263668).
The teachings of Jin and Saulsbury as discussed above are incorporated herein.
Jin in view of Saulsbury teaches the fuel cell stack of claim 8. Jin further teaches that the separator (10) is metallic but is silent on the specific material of the separator.
Mikhail teaches that it is desirable to use a stainless steel separator with a metal oxide protective coating in order to prevent contamination of the MEA ([0068]).
.

Claims 4, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Saulsbury and DeAngelis et al. (US 2003/0162080).
Regarding claim 21, Jin teaches a fuel cell stack comprising:
first and second end plates (Figure 1);
a plurality of individual fuel cell units (2), including first, second, and third fuel cell units, provided between the end plates (Figure 1);

    PNG
    media_image1.png
    316
    783
    media_image1.png
    Greyscale

each fuel cell including two gas diffusion layers (6), and a membrane electrode assembly (4) which the skilled artisan will easily understand to be a membrane with catalyst layers on either side as is well known in the fuel cell art;
each fuel cell unit includes first and second flow field plates, or separators (10) including a separation plate (100) and porous body (200) through which reactive gases flow (Figure 2, [0041]);
wherein one of the flow field plates, or separators (10) including flow fields (200), of the a fuel cell unit (1) comprises a matrix of protrusions, or fixing protrusions (11), extending from a surface of the flow field plate facing the other flow field plate (10) of an adjacent fuel cell unit, wherein the other fuel 
With further regard to claim 21 and with regard to claim 4, it is noted that Jin teaches that the separation plate (100) is metal, which the skilled artisan will easily recognize as an electrically-conducting material, and that the protrusions (11) and grooves (12) are formed of the separator material ([0014], [0041]).

Jin fails to teach specifically that the fuel cell is a proton exchange membrane fuel cell.
Saulsbury teaches a fuel cell stack including a plurality of fuel cell units (301, 303) including protrusions (312) and sockets (316) provided in the flow field plates (302, 306) (Figures 20-22).
Saulsbury further teaches that the fuel cells include membrane electrode assemblies as the central element of the polymer electrolyte membrane fuel cells ([0044]). It is noted that Saulsbury teaches that the membrane is coated on both sides with catalyst ([0042]).
It would have been obvious to the skilled artisan to use the known PEM membrane in the MEA of Jin such as suggested by Saulsbury, thereby forming a polymer exchange membrane fuel cell, and the results of the substitution would have been predictable. MPEP 2143 III B

With further regard to claim 21, Jin in view of Saulsbury fails to teach that the protrusions are tubes.
DeAngelis teaches a fuel cell stack including tube protrusions extending from the surface of the flow field plate of a first fuel cell unit (54) into a socket formed in the flow field plate of a second fuel cell unit (see annotated Figure 5):

    PNG
    media_image2.png
    443
    569
    media_image2.png
    Greyscale

It would have been obvious to the skilled artisan to substitute the known shape of protrusions as taught by DeAngelis in the fuel cell stack of Jin in view of Saulsbury and the results would have been predictable. MPEP 2143 III B

As for claim 6, Jin teaches that the thickness of the separator is 0.1mm or less ([0011]) but is silent on the length of the protrusions (11) and fixing grooves (12). The examiner finds that it would have been obvious to the skilled artisan to determine a workable range for the length of the protrusions and fixing grooves given the thickness of the separator in order to ensure that the grooves and protrusions function as intended without causing structural damage to the separator by being too large. It is within the ordinary level of skill in the art to determine optimum or workable ranges through routine experimentation. MPEP 2144.05 II A


Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Saulsbury and DeAngelis as applied to claim 21 above, and further in view of Mikhail.

Regarding claims 3 and 5, Jin in view of Saulsbury and DeAngelis teaches the fuel cell stack of claim 21. Jin further teaches that the separator (10) is metallic but is silent on the specific material of the separator.
Mikhail teaches that it is desirable to use a stainless steel separator with a metal oxide protective coating in order to prevent contamination of the MEA ([0068]).
It would have been obvious to the skilled artisan at the time of the invention to use a stainless steel separator with protective oxide coating such as taught by Mikhail in the fuel cell stack of Jin in view of Saulsbury in order to prevent contamination of the MEA.

As for claim 7, it is found that since Jin in view of Saulsbury, DeAngelis, and Mikhail teaches the claimed material, it inherently has the claimed electrical conductivity. MPEP 2112

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Saulsbury as applied to claim 22 above, and further in view of DeAngelis.
The teachings of Jin, Saulsbury, and DeAngelis as discussed above are incorporated herein.
Jin in view of Saulsbury teaches the fuel cell stack of claim 22 but fails to teach that the protrusions are tubes.
DeAngelis teaches a fuel cell stack including tube protrusions extending from the surface of the flow field plate of a first fuel cell unit (54) into a socket formed in the flow field plate of a second fuel cell unit (see annotated Figure 5):

    PNG
    media_image2.png
    443
    569
    media_image2.png
    Greyscale

It would have been obvious to the skilled artisan to substitute the known shape of protrusions as taught by DeAngelis in the fuel cell stack of Jin in view of Saulsbury and the results would have been predictable. MPEP 2143 III B

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/21, with respect to the rejection(s) of claim(s) 1 and 8 under Hishitani in view of Son have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.
Specifically, the new rejection is made in view of the substantial claim amendments.

It is noted that Applicant argues that Saulsbury fails to teach that the protrusions (312) and receiving structures (16) have the same length based on Applicant’s interpretation of Figure 22 of Saulsbury (see page 11 of the Remarks. Applicant is reminded that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. MPEP 2125 II
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729